Citation Nr: 0934196	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  03-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fractured nose.

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric 
disability, claimed as major depressive disorder.

5.  Entitlement to a compensable evaluation for the residuals 
of a left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2004, at which time, it was remanded 
for further development.  Following the requested 
development, the RO confirmed and continued its denial of 
entitlement to service connection for the residuals of a 
broken nose, hearing loss disability, tinnitus and 
psychiatric disability, claimed as major depressive disorder.  
The RO also confirmed and continued the noncompensable rating 
for the Veteran's service-connected the residuals of a left 
foot injury.  Thereafter, the case was returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The claimed residuals of a fractured nose are not 
currently demonstrated.

2.  The Veteran first demonstrated hearing loss disability in 
June 2006, and the preponderance of the credible evidence of 
record shows that it is unrelated to service.

3.  Tinnitus was first manifested many years after service 
and is unrelated thereto.

4.  A psychiatric disability, primarily diagnosed as 
dysthymia or a depressive disorder, was first manifested many 
years after service and is unrelated thereto.

5.  The residuals of a left foot injury, manifested primarily 
by pain on palpation, is productive of no more than mild 
impairment.
CONCLUSIONS OF LAW

1.  The claimed residuals of a fractured nose are not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A hearing loss disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2008).

3.  Tinnitus is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2008).

4.  A psychiatric disability, claimed as major depressive 
disorder, is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  The criteria for a compensable evaluation for the 
residuals of a left foot injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for the residuals of a 
fractured nose; a hearing loss disability; tinnitus; and a 
psychiatric disability, claimed as major depressive disorder, 
as well as his claim for a compensable rating for the 
residuals of a left foot injury.  After reviewing the record, 
the Board finds that VA has met that duty.

In January 2002 and May 2003, VA received the Veteran's 
claims, and there is no issue as to providing an appropriate 
application form or completeness of the application for 
service connection or for an increased rating. 

Following the receipt of those applications, by letters dated 
in March 2002, June 2003 and May 2008, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  VA also informed the Veteran of the 
criteria for service connection and for an increased rating.  
VA noted that in order to establish an increased rating for 
the Veteran's service-connected disability, the evidence had 
to show that such disability had worsened and the manner in 
which such worsening had affected the Veteran's employment 
and daily life.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  VA also set forth the 
criteria, generally, for rating service-connected 
disabilities, and for assigning effective dates.  The case 
was readjudicated in the March 2009 supplemental statement of 
the case.

The record shows that following the notice to the Veteran, VA 
fulfilled its duty to assist him in obtaining identified and 
available evidence necessary to substantiate his claims.  
That duty requires VA to make reasonable efforts to obtain 
relevant records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
It is the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, the RO obtained or ensured the presence of the 
Veteran's available service treatment and personnel records.  
VA has also obtained his post-service treatment records from 
both private and VA health care providers.  They include, but 
not limited to, extensive records associated with his award 
of Social Security benefits.  

Because the current claims file appears to be rebuilt, VA 
made additional efforts to obtain the Veteran's service 
records.  In a formal finding, dated in November 2008, VA 
detailed those efforts and concluded that additional records 
were unavailable.  VA notified the Veteran of that finding, 
and there is no reason to believe that further efforts to 
obtain such evidence would be any more productive.  Further 
development in this regard would unnecessarily impose 
additional burdens upon the Board with no reasonable 
possibility of any benefit flowing to the appellant.  Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such 
development is not warranted.

Finally, VA offered the Veteran an opportunity to present 
additional evidence and testimony at a hearing on his appeal.  
However, to date, he has declined that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The Service Connection Claims

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

The Residuals of a Fractured Nose

The Veteran contends that he fractured his nose in service 
and that he has experienced residual disability since that 
time.  Therefore, he maintains that service is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

A review of the Veteran's service treatment records shows 
that during his May 1969 service entrance examination, his 
nose was found to be normal.  In February 1971, the Veteran 
was seen for an old nasal fracture; and in January 1972, it 
was noted that he had a deformity associated with that 
fracture.  Although rhinoplasty was recommended, it could not 
be accomplished prior to his discharge from service.

Despite the foregoing manifestations, the Veteran's extensive 
post-service medical records are negative for any complaints 
or clinical findings of the residuals of a nasal fracture.  
There were no complaints, findings or diagnoses related to 
the claimed disability on VA examination in July 2003.  
Absent evidence of current disability associated with the 
claimed residuals of that fracture, the Veteran cannot meet 
the criteria for service connection.  Accordingly, service 
connection is not warranted.
The Hearing Loss Disability

The Veteran contends that he has a bilateral hearing loss 
disability, as a result of noise exposure in service.  
Therefore, he maintains that service is warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It 
must be emphasized, however, that the failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  As noted above, the Veteran may 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  38 C.F.R. § 3.303(d).

During the Veteran's May 1969 service entrance examination, 
he demonstrated the following puretone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
Not 
Tested
-5
LEFT
-10
-10
-5
Not 
Tested
-5

Although speech audiometry was not performed, he was assigned 
a numerical designation of 1 under H on his physical profile, 
i.e., PULHES.  PULHES is the six categories into which a 
physical profile is divided.  The P stands for physical 
capacity or stamina; the U for upper extremities; the L for 
lower extremities; the H for hearing and ear; the E for eyes; 
and the S stands for psychiatric.  The number 1 indicates 
that an individual possesses a high level of medical fitness 
and, consequently is medically fit for any military 
assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).

During an examination in September 1970, the Veteran 
responded in the affirmative, when asked if he then had, or 
had ever had, ear, nose, or throat trouble or running ears.  
However, the examiner did not elaborate on those responses, 
and the Veteran's ears and eardrums were reportedly normal.  
As above, he was assigned a numerical designation of 1 for 
hearing on his physical profile

In September 1971, the Veteran was treated for a perforated 
left eardrum, and his hearing was reportedly markedly 
decreased in that ear.  The right ear was reportedly intact.  

During his service separation examination in September 1972, 
the Veteran's ears and eardrums were found to be normal.  On 
audiologic testing, he demonstrated the following puretone 
thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
Not 
Tested
10
LEFT
20
10
10
Not 
Tested
5

As during the Veteran's service entrance examination, speech 
audiometry was not performed.  However, he was, again, 
assigned a numerical designation of 1 for his hearing on his 
physical profile. 

Since his separation from service, the Veteran's treatment 
records have been negative for any complaints or clinical 
findings of hearing loss disability.  Nevertheless, the 
Veteran was examined by VA to determine the nature and 
etiology of any hearing loss disability found to be present.



In June 2006, during VA audiologic testing, the Veteran 
demonstrated the following puretone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
25
25
25
25
30

Speech audiometry revealed speech recognition scores of 92% 
in the right ear and 88% in the left ear.  Although the 
results of the speech audiometry were compatible with a 
bilateral hearing loss disability, the examiner reviewed the 
claims file and noted the Veteran's normal hearing acuity for 
VA purposes at the time of his separation from service.  
Therefore, the examiner determined that it was less likely 
than not that such disability was unrelated to service.  The 
examiner acknowledged the Veteran's perforated left eardrum 
in service; however, she noted that it would have no effect 
on the Veteran's hearing acuity.  

In sum, there is no competent evidence on file showing a 
relationship between the Veteran's current hearing loss 
disability and any incident in service.  Absent such 
evidence, the Veteran cannot meet the criteria for service 
connection.  Therefore, service connection is not warranted, 
and the appeal is denied.

Tinnitus

The Veteran contends that he has tinnitus is the result of 
noise exposure in service.  Therefore, he maintains that 
service is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

The Veteran's service treatment records, including the 
reports of his service entrance and service separation 
examinations, are negative for any complaints or clinical 
findings of tinnitus.

Tinnitus was first demonstrated in September 1994, as a side 
effect of non-steroidal anti-inflammatory medication, which 
the Veteran was taking for a back disorder.  However, there 
were no findings of continuing symptomatology or any 
competent evidence that that such disability was, otherwise, 
chronic in nature.  

The presence of chronic tinnitus was not established until 
June 2006 VA audiologic examination.  Despite that diagnosis, 
there is no competent evidence of record showing a 
relationship to service.  The examiner concluded that it was 
not as least as likely as not that tinnitus had its origin in 
service.  

Absent competent evidence of tinnitus in service or of a 
nexus between the Veteran's current tinnitus and service, the 
Veteran cannot meet the criteria for service connection.  
Accordingly, service connection for tinnitus is not 
warranted.

The Psychiatric Disability

The Veteran contends that he has a depressive disorder as a 
result of his experiences in service.  He notes that he 
received treatment during active duty and that he has 
continued to receive treatment in the years since his 
discharge from service.  Therefore, he maintains that service 
connection is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The report of the Veteran's service entrance examination is 
negative for any complaints or clinical findings of 
psychiatric disability.  Indeed, he was found to be 
psychiatrically normal and was assigned a numerical 
designation of 1 under S on his physical profile.

In January 1971 Veteran was hospitalized for depressive 
symptoms and expressing suicidal threats while under the 
influence of alcohol.  The next day, after the effects of the 
alcohol had worn off, the Veteran's agitated state 
diminished, and he was discharged to duty.  The diagnosis was 
transient situational reaction, depressive symptom, suicidal 
threats while under the influence of alcohol,

The report of the Veteran's service separation examination is 
negative for any complaints or clinical findings of 
psychiatric disability.  As during his service entrance 
examination, he was found to be psychiatrically normal and 
was assigned a numerical designation of 1 under S on his 
physical profile.

The Veteran's Social Security records show that he began to 
experience low back pain in 1989 following a work-related 
injury.  In December 1997, spinal decompression and fusion 
from L3 to the sacrum was performed by E. B. Marsolais, M.D.  
In April 1999, Dr. Marsolais performed a surgical revision in 
that area.  

The preponderance of the evidence, such as the report of 
treatment at the University of Cleveland Hospital in December 
1997; the report of a September 1999 examination for the 
Pennsylvania Bureau of Disability Determination; reports from 
Dr. Marsolais, dated in April 1997 and February 2000; and the 
report of a June 2003 VA psychiatric examination, show that a 
chronic psychiatric disability, identified as depression, was 
first manifested in the 1990's in association with the 
impairment caused by the Veteran's nonservice-connected back 
disability.  However, there is no competent evidence of 
record showing a nexus between that disability and any 
incident in service.

Absent competent evidence of chronic, identifiable 
psychiatric pathology in service or of a nexus between the 
Veteran's current depressive disorder and service, the 
Veteran cannot meet the criteria for service connection.  
Accordingly, service connection for psychiatric disability is 
not warranted.

Additional Considerations

The only reports of a nexus between the claimed residuals of 
a nasal fracture, the claimed hearing loss disability, 
tinnitus, and the psychiatric disability and service come 
from the Veteran.  As a layman, however, he is only qualified 
to report on matters which are capable of lay observation, 
such as his various symptoms.  He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis of those symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  38 C.F.R. § 3.159(a).  

The Claim for a Compensable Rating for the Residuals of a 
Left Foot Injury

Finally, the Veteran contends that the noncompensable rating 
for his service-connected residuals of a left foot injury 
does not adequately reflect the level of impairment caused by 
that disability.  Therefore, he maintains that a compensable 
rating is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

The veteran's service-connected left foot disability is rated 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
A 10 percent rating is warranted for moderate impairment of 
the foot, while a 20 percent rating is warranted for 
moderately severe impairment.  Where, as in this case, a 
diagnostic code does not provide a zero percent evaluation, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

A review of the evidence, such as the reports of VA 
examinations, performed in May 2002 and July 2004, shows that 
the Veteran's service-connected residuals of a left foot 
injury are manifested primarily by pain on palpation.  Such 
pain affects each foot, not just the left, and is associated 
with bilateral plantar fasciitis.  Examination showed that he 
was able to stand, squat, supinate and pronate his feet and 
to rise on his heels and times, without any major 
abnormalities.  

Following the July 2004 VA examination, the examiner 
commented that it was at least as likely as not that the 
Veteran's service-connected left foot disability had caused 
the plantar fasciitis to develop and persist.  However, even 
if plantar fasciitis is part and parcel of the Veteran's left 
foot disability, there is no competent evidence of record 
that it is productive of any more than mild impairment.  
There are no manifestations of heat, swelling, weakness, 
discoloration, or deformity and no competent evidence of 
limitation of motion, fatigue, or incoordination attributable 
to the Veteran's service-connected left foot disability.  

Although the Veteran walks with a cane, the preponderance of 
the evidence shows that his use of a cane is primarily due to 
his nonservice-connected back disability.  While he also 
reports exacerbations, they occur only twice a year; and 
there is no competent evidence of a negative impact on his 
employment or ability to perform his activities of daily 
living.  Indeed, the preponderance of the evidence is 
negative for any findings that the Veteran's service-
connected left foot disability is productive of at least 
moderate impairment.  As such he does not meet the schedular 
criteria for a compensable rating.  Accordingly, a 
noncompensable rating is not warranted and the claim must be 
denied..

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-connected 
left foot disability.  However, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
any of those disabilities.  38 C.F.R. § 3.321(b)(1) (2008).  
Rather, the record shows that the manifestations of the 
Veteran's left foot disability are those contemplated by the 
regular schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to service connection for the residuals of a 
fractured nose is denied.

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a psychiatric 
disability, claimed as major depressive disorder, is denied.

Entitlement to a compensable evaluation for the residuals of 
a left foot injury is denied.



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


